Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Amendments of Claims 15, 22, 26, 29 and 30 are acknowledged.
New Claims 35 and 36 are acknowledged.
Replacement sheets for Figures 1 and 2 are acknowledged.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 to 24 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16:
The claim includes the limitation “inclined circumferentially in relation to a plane perpendicular to the
longitudinal axis”. The limitation is confusing and not defined in the specification or claims. For
prosecution the Examiner will read it as -- inclined in relation to a plane perpendicular to the longitudinal
axis.

Regarding Claim 36:
The Claim reads “wherein the seat and the protective disk are located within the interior of guide tube”. There is insufficient antecedent basis for this limitation in the claim. The Examiner will consider the Claim as dependent of Claim 35.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18, 21, 24, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 2007/0034398).
Regarding Claim 15:
Murakami discloses a hand-held power tool comprising: a tool holder for holding a chiseling tool (Figure 1, the tool holder 3B can surely accommodate a chiseling tool); a guide tube having an interior (Figure1, hammer case 5 will be considered a guide tube); a striking mechanism including a striking body moved on a longitudinal axis for exerting strikes on the tool in an impacting direction, the striking body moving in the interior of the guide tube (Figure 1, hammer 8 will be considered the striking body); a damper contacting the striker body to stop the striking body, the damper including a ring made up of a plurality of elastic beads situated circumferentially around the longitudinal axis, the ring made up of the plurality of beads being located within the interior of guide tube (Figures 1 and 5, rubber damper 13 will be considered the ring and the damper pieces 13b will be considered beads).  

Regarding Claim 16:
Murakami discloses that the beads each include a first front side pointing in the impacting direction and a second front side pointing against the impacting direction, at least one of the first and second front sides being inclined circumferentially in relation to a plane perpendicular to the longitudinal axis (Figure 11 c shows the front and the back side and both of them being inclined “circumferentially”).

Regarding Claim 18:
Murakami discloses that the one front side is inclined and ellipsoidal (Figures 11b and 11c show the damper pieces 13b inclined and deformed into a shape that could be considered “ellipsoidal).

Regarding Claim 21:
Murakami discloses that centers of gravity of circumferentially adjacent beads are situated at a distance and the one front side is inclined (Figure 11c) and has a radius of curvature along the circumferential direction around the longitudinal axis, the radius of curvature being between 25% and 100% of the distance (Figure 11a, the distance between the center of gravity of adjacent beads is a little over the diameter of the bead, short of any additional limitation the radius of curvature will be considered the distance from the center of the ring to the center of gravity of each bead, which is smaller than the diameter of the beads).

Regarding Claim 24:
Murakami discloses that the center of the first and second front sides are along the longitudinal axis. 



Regarding Claim 35 and 36:
Murakami discloses that the damper includes a seat and a protective disk, the ring being between the protective disk and the seat, wherein the seat and the protective disk are located within the interior of guide tube (Figure 16, short of any additional limitations 3c and 3e can be considered the protective disk and the seat, and they are inside the tube guide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 to 36 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2012/0125650) in view of Best (US 5213167).
Regarding Claim 15:
Koch discloses a hand-held power tool comprising: a tool holder for holding a chiseling tool (Figure 1, Hammer drill 1, toolholder 2 and tool 9); a guide tube having an interior (Figure 2, sleeve 26); a striking mechanism including a striking body moved on a longitudinal axis for exerting strikes on the tool in an impacting direction, the striking body moving in the interior of the guide tube (Figure 2, Striking element 16); a damper contacting the striker body to stop the striking body, the damper including a ring situated circumferentially around the longitudinal axis, the ring being located within the interior of guide tube (Figure 2, paragraph 25, damper 20 including damping ring 28 located in the interior of sleeve 16).
Koch does not disclose a ring made up of a plurality of elastic beads.
Best teaches a damping ring made of a plurality of elastic beads situated circumferentially around the longitudinal axis (Figure 5, ball arrangement 13) as an alternative to obtain an effective vibration isolator.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Koch the teachings of Best and have the damping ring made up of a plurality of elastic beads situated circumferentially around the longitudinal axis as an alternative way to provide vibration dampening during the operation of the hammer drill.

Regarding Claim 16:
The modified invention of Koch discloses that the beads each include a first front side pointing in the impacting direction and a second front side pointing against the impacting direction (Figure 2, the beads would occupy the position of ring 28), at least one of the first and second front sides being inclined “circumferentially” in relation to a plane perpendicular to the longitudinal axis (Figure 4, since the balls are curved they include surfaces on both sides that are inclined in reference to a plane perpendicular to the longitudinal axis).

Regarding Claims 17 and 18:
The modified invention of Koch discloses that the one front side is inclined, ellipsoidal and convexly curved (Figure 2, the compressed balls will have an ellipsoidal shape against disk 52 and are convexly curved).

Regarding Claims 19 and 20:
The modified invention of Koch discloses that the beads are spherical before compression and spheroidal once compressed (Best, Figure 4, column 3, lines 49 and 50, the balls are a spheroid once installed and compressed).

Regarding Claim 21:
The modified invention of Koch discloses that the centers of gravity of adjacent beads in the circumferential direction are situated at a distance and the one front side is inclined and has a radius of curvature along the circumferential direction around the longitudinal axis, the radius of curvature being between 25% and 100% of the distance (Since no irregularities are disclosed for the balls 13 of Figure 5 of Best it can be considered that the center of gravity coincides with the geometrical center, before being compressed the radius of curvature is the same anywhere on the surface of the ball. The distance between the centers of gravity of adjacent beads would be twice the mentioned radius plus the length of the element that joins the adjacent balls that seems very small compared with the radius of the balls, so the radius of the balls would be a little below 50% of the distance between the centers of gravity of adjacent balls 13).

Regarding Claim 22:
The modified invention of Koch discloses that under a force effect of the striking body on the damper, a contact surface of one of the first and second front sides rests indirectly or directly on the machine housing and another contact surface of the other of the first and second front sides rests indirectly or directly on the striking body (Figure 2, damper ring 28 rests on cylinder 26, which can be considered indirectly resting on the housing and when hit with the striking element 16 will contact it indirectly by metal disk 52), the contact surface or the other contact surface increasing with increasing force effect (Figure 2, the damper ring being resilient the compression force applied by the striking element during operation will deform it increasing the area of contact).  

Regarding Claim 23:
The modified invention of Koch discloses that the damper compresses by a spring deflection under the force effect and the contact surface or the other contact surface increases at least proportionally to the spring deflection (The damper ring 26 of Koch is elastic even before being modified by Best, so the contact surface increases as it is compressed) and is concavely curved (The surface between consecutive balls will be concavely curved).  

Regarding Claim 24:
The modified invention of Koch discloses that a center of the first front side and a second center of the second front side are located on an axis parallel to the longitudinal axis (Figure 2, considering 28 as one of the balls, the center of the first front side pointing in the impacting direction and a center the second front side pointing against the impacting direction are located on an axis parallel to the longitudinal axis of the striking element 16).  

Regarding Claims 25 and 26:
The modified invention of Koch discloses that in the case of at least one of the beads, and with regard to cross sections in all planes containing the longitudinal axis, one cross section is maximal and one cross 
section is minimal, the surface area of the minimal cross section being between 20% and 50% of the surface area of the maximal cross section.  
As discussed on Claim 15 above, the damper 26 is replaced by the beaded ring of Best, represented in the Figure 5 of Best:


    PNG
    media_image1.png
    625
    941
    media_image1.png
    Greyscale

A plane AA’ would provide cross sections of beads that correspond to the maximal cross section. 
Another plane BB’ would provide cross sections of the beads that are smaller than provided by the plane AA’. Adjusting the angle between AA’ and BB’ would provide cross sections on the desired range.
Also, any cross section “smaller” that the maximal and could be projected inside the maximal cross section on a cylindrical projection.

Regarding Claim 27:
The modified invention of Koch discloses that in the case of at least one of the beads, with regard to cross sections in all planes containing the longitudinal axis, one cross section is maximal and one cross section is minimal, and in a projection along the circumferential direction of the minimal cross section on the maximal cross section, the minimal cross section is located within the maximal cross section and a ring-shaped closed section of the maximal cross section is located outside the minimal cross section.  
Considering the cross sections obtained in the figure above:

    PNG
    media_image2.png
    664
    605
    media_image2.png
    Greyscale

As indicated the Maximal cross section would correspond to the plane AA’, and using a plane BB’ at an angle such that both sections correspond to the same ball to obtain a Minimal cross section. Both sections can be overlapped matching the centers and a ring-shaped closed section of the maximal cross section is obtained and it will be located outside the minimal cross section that was formed.

Regarding Claims 28 and 29:
The modified invention of Koch discloses a machine housing, the damper including a stationary seat in the machine housing, the ring resting with one front side along the longitudinal axis on the stationary seat with a front end side of the ring on the seat against the impacting direction (Figure 2, damper 28 includes a stationary seat on sleeve 26, which can be considered part of the housing, damper 28 rests with one front side along the longitudinal axis on the stationary seat).

Regarding Claim 30:
The modified invention of Koch discloses that the damper further includes a protective disk movable with respect to the guide tube, the protective disk situated between a rear end side of the ring and an anvil (Figure 2, Disk 52 will be considered the protective ring and surface 55 of striker 16 will be considered an anvil).

Regarding Claims 31 and 33:
The modified invention of Koch discloses that the protective disk overlaps in a radial direction with a ring-shaped shoulder of the striking body (Figure 2, Ring 52 overlaps the shoulder of striker 16).  

Regarding Claim 32:
The modified invention of Koch discloses that the protective disk does not overlap in the radial direction with an impacting surface of the striking body (Figure 2, considering the ends of striker 16 “impacting surfaces”, disk 52 does not overlap them). 
 
Regarding Claim 34:
The modified invention of Koch discloses that an internal diameter of the damper is larger than a diameter of the striking body at an impacting surface and smaller than a diameter of the striking body at the ring- shaped shoulder (Figure 2, considering the ends of striker 16 “impacting surfaces”, the internal diameter of the damper is larger than the diameter of the impacting surfaces but smaller than the shoulder diameter). 

Regarding Claims 35 and 36:
The modified invention of Koch discloses that the damper includes a seat and a protective disk, the ring being between the protective disk and the seat and both located within the interior of guide tube.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 15 have been considered but are moot because new grounds of rejection under Murakami (US 2007/0034398) for some of the claims and under Koch (US 2012/0125650) in view of Best (US 5213167) for all the claims and they do not rely any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731